409 F.2d 847
James T. KEARNEY, Jr., Plaintiff-Appellant,v.John W. MACY, Jr., and U.S.A. et al., Defendant-Appellee.
No. 23327.
United States Court of Appeals Ninth Circuit.
April 25, 1969.

Tony Geram, Fontana, Cal., Wirin, Rissman, Okrand & Posner, Fred Okrand, Los Angeles, Cal., for appellant.
Carolyn M. Reynods, Asst. U.S. Atty., Los Angeles, Cal., Wm. D. Ruckelshaus, Asst. Atty. Gen., Washington, D.C., for appellee.
Before MERRILL, KOELSCH and DUNIWAY, Circuit Judges.
PER CURIAM:


1
The motion of appellee for summary affirmance is granted on the authority of United Public Workers of America v. Mitchell, 1947, 330 U.S. 75, 67 S.Ct. 556, 91 L.Ed. 754.  In our opinion, that case, insofar as ti deals with an employee of the United States government such as appellant Kearney, and with a violation of the Hatch Act of the type that Kearney was found to have committed, has not been overruled either expressly or by implication by subsequent decisions of the Supreme Court of the United States.


2
Affirmed.